88.	 Mr. President, having been in office as Minister of Foreign Affairs of the Netherlands for a relatively short time, I cannot suppress a sense of awe and humility in addressing this august body for the first time. But any trepidation I might feel is dispelled by the pleasure and satisfaction of seeing you, Sir, in the Chair of this Assembly. Allow me to pay you the respects of my Government and my delegation upon your election to the highest office the General Assembly can bestow. I should like to associate myself with those previous speakers who have from this rostrum addressed warm congratulations to you and pledged their cooperation and support in your heavy task. In view of the friendly relationship so happily existing between our countries at the present time, as demonstrated by the recent successful State Visit by Her Majesty the Queen and His- Royal Highness the Prince of the Netherlands to your country, I venture to add a personal good wish for a fruitful and smooth session under your guidance: banjak rezeki [much luck].
89.	I should also like to express our appreciation for the splendid work done by your distinguished predecessor, Edvard Hambro of Norway, who not only presided over the historic twenty-fifth session of the General Assembly with great dignity and competence, but has also, between the last session and the present one and in many parts of the world, espoused the cause of the United Nations,
90.	We are living in a world of increasing contradictions; that '-'as been said before. All nations are becoming ever more dependent on each other for the advancement of their well-being. This increasing interdependence inexorably results from old and modern developments.
91.	Economic changes within nations or groups of nations have world-wide consequences. The technological break-through does not halt at national frontiers. The threat of nuclear annihilation is of concern to the whole of mankind, as are the inroads on environmental well-being. The suppression of freedom of thought and political liberty is still with ib. The continuing imbalance between rich and poor, between "haves" and "have-nots" with respect to population pressure, is a cause of deep concern.
92.	All those factors necessitate action on a world-wide basis to achieve a peaceful and orderly adjustment and underline the interdependence of the world. Which world?
93.	While, for the well-being of its peoples, the world depends on the strengthening of our co-operation, the Netherlands Government-like many others-observes with growing concern a number of regrettable developments which indicate disintegration, Within many nations tensions are growing and from time to time erupting in bloodshed and sorrow. No one can be indifferent to such strife, misery and anguish, and the world has the right and the duty to ask what went wrong and why.
94.	We condemn all denials of human rights including apartheid. My Government's hope of eliminating the apartheid policies by means of a continuing dialog is in keeping with the spirit and the basic philosophy of the Charter. The Netherlands delegation will play its part in the deliberations of this Assembly on measures to combat apartheid and other forms of violation of human rights; indeed, we cannot remain silent in the face of them, wherever they may occur. The machinery available to the international community at present cannot essentially facilitate or promote the universal observance of human rights. Therefore, the Netherlands Government fervently hopes that this session of the Assembly will, as a step in the right direction, decide to create the post of United Nations High Commissioner for Human Rights, as recommended by the Commission on Human Rights in its resolution 14 (XXIII).
95.	Tensions within nations-tensions also between nations. The world has little to be proud of as the record of violence and discord is examined. Tensions, between nations and between groups of nations persist and erupt violently from time to time, differing sometimes in character or scope, but remaining very much alive.
96.	In spite of these negative tendencies there are, in our view, also some significant improvements in the international situation. In this respect, the Netherlands Government particularly welcomes the impending enlargement of the European Economic Community not only as a development in the interest of the European peoples themselves but also as a positive step forward for the world as a whole. The Community's recent decision to introduce a general system of trade preferences for all developing countries illustrates its interest in and understanding of the needs of less developed countries, although I realize that that decision does not solve all their problems. The larger and the stronger the Community, we feel, the better will Western Europe be placed to promote world trade, economic development and, therefore, peace and stability in the world.
97.	Other aspects of recent political developments in Europe are equally worthy of note here, as they are bound to have world-wide repercussions. Matters of European security particularly are under active consideration. The Netherlands Government has been engaged in discussions on European security for some time and will continue these consultations. Aware that substantial progress on the future of the divided city of Berlin is one of the prerequisites for any multilateral conference on European security, my Government welcomes the results of the four-Power negotiations and expresses the hope that they will soon lead to a final and satisfactory agreement.
98.	But no European security, and therefore no stability in the world, is possible without peace in the Mediterranean and, to be more explicit, in the Middle East. Inversely, progress on peaceful settlement in the Middle East will undoubtedly facilitate progress on European security. The great Powers, as permanent members of the Security Council, and the parties directly concerned, bear a heavy responsibility for taking a constructive approach to the search for a solution to the divisions in that sensitive area of the world. Looking forward to such an approach, my Government feels that a degree of optimism on further favorable developments in Europe is not out of place, since the repeated attempts of the North Atlantic Treaty Organization to arrive at consultations with the Eastern European countries on mutual and balanced force reductions now seem to find favor with the Soviet Union and its allies. We particularly welcome this ray of hope, because, in our view, any hint of possible progress in the fields of arms control and arms reduction will facilitate the work entrusted to the United Nations in this field under the Charter.
99.	All these are welcome signs. As the representative of a European Power, I have highlighted some European developments of note, but in other parts of the world we also discern encouraging signs of growing international co-operation.
100.	I could cite many examples: Latin America', a continent in which the Kingdom of the Netherlands, present through its components Surinam and the Netherlands Antilles, is so directly interested; Africa; and other parts of the world. I shall mention just one example: the Association of South-East Asian Nations, of which organization your country, Mr. President, is such an outstanding member.
101.	In general, however, the developments in international co-operation are too few in number, too weak in the face of the tremendous problems confronting us, too limited in scope for the interests of the world as a whole. Disintegration within nations, disintegration of the relationships between nations, unfortunately, outweighs the progress we have made.
102.	Interdependence on the one hand, and our inability to stem the tides of national and international strife on the other hand, face us with the question of how we should react.
103.	We should set ourselves an ultimate goal, a fixed policy which will be an expression of our interdependence and of our will to overrule our divergences. It is my firm opinion that we will have to find that ultimate answer in a world executive, controlled by a world legislative. I am not advocating abandoning national identities, but, indeed, in their own interest to adapt them to common rules applicable on a world-wide basis in those fields where national or regional arrangements are no longer adequate. Here in the United Nations we shall, by our common decisions and by the authority we give to our institutions, go forward step by step on this undoubtedly arduous and long path. We should, however, fail in our responsibilities towards humanity, and particularly towards future generations, if we would not plan our future actions on the basis of a firm belief that the United Nations must become, and indeed is on tV>e way to becoming, a world authority.
104.	In following this policy, our guiding principle should be modesty. By means of modest advances we should try to make the United Nations more workable and more constructive, Our deliberations should always have clear objectives and debates should be directed towards decisions which should be guidelines for national policies.
105.	In view of our ultimate goal, I should like to stress three prerequisites: first, the universality of the Organization; second, adequate procedural methods for our work; and third better selection of the fields of action for this Organization.
106.	Our first task is to achieve, as soon as practicable, the universality of the United Nations, as you, Mr. President, in your opening address to this Assembly [1934th meeting] so rightly stressed.
107.	In this respect I wish to emphasize that the Nether-lands, which has had diplomatic relations with the people's Republic of China for more than 20 years, looks forward to welcoming the People's Republic at this session of the Assembly, As was stated in the recent Speech from the Throne:
"For the lessening of political tension in the world, my Government deems it indispensable that the People's Republic of China participate in the deliberations of the United Nations."
108.	I take this opportunity also to welcome the three new Members who were admitted to the United Nations last week: Bhutan, Bahrain and Qatar. Their presence in this hall will contribute towards the better attainment of the Charter's purposes.
109.	Secondly, I wish to stress the necessity of purposeful methods, both institutional and procedural, in order to make optimal use of the talents and resources available to us. It may be considered of minor importance, but I should like to welcome the report of the Special Committee on the Rationalization of the Procedures and Organization of the General Assembly. The consensus which existed in that Committee seems a good omen for our future activities,
110.	Thirdly and in view of various reports of Governments and pJvate institutions, I am aware that such thoughts are shared by many-I am of the opinion that we, the Members of the United Nations, should concentrate our activities on those matters, even modest ones, which open possibilities for world-wide progress. In that respect there is plenty of room for improvement. The Members of the United Nations should always ask themselves, when they are planning to put items on the agenda of the General Assembly or of other United Nations organs, whether results may be expected in a reasonable time; whether they are not squandering time, talents and resources on questions which can only be tackled usefully in some stronger and more united international structure of the future. Even this modest approach would leave the United Nations, today, with plenty of important work to do. We need a selective choice of activities Which ones am I thinking of?
111.	Concrete progress can be made within the framework of the United Nations towards world-wide international co-operation for development. This is one of the most important forms of co-operation in which the United Nations is actively engaged. In your opening address, Mr. President recalled that, a year ago, we proclaimed the 1970s as the Second United Nations Development Decade [resolution 2626 (XXV)] and that, at the same time, we adopted the International Development Strategy which should guide us to secure its objectives. Those of us who were present at that historic session will remember the general and unanimous sense of purpose and dedication expressed by all delegations which pledged their support for this grand design. However, the first year of the Decade has gone by and the time has now come to decide on action.
112.	On behalf of the Netherlands Government, I can assure you, Mr, President, that we shall continue and strengthen our efforts to attain the objectives of the Second Development Decade along the lines of the Strategy agreed upon last year.
113.	An important factor in maintaining the dynamic character of our co-operation for development will be the periodic review and appraisal of achievements and short-comings. Many organs of the United Nations family will be called upon to play their roles in this procedure, each in its own sphere of competence, with special emphasis on the essential part played by the United Nations Conference on Trade and Development in the fields of trade and aid. In the opinion of my delegation, the Economic and Social Council, under the provisions of the Charter, is specifically designated to co-ordinate all necessary reviews and to prepare a comprehensive report for the General Assembly. At present, the Council with its limited membership may not be regarded as sufficiently representative to play this role in a satisfactory fashion. The Netherlands delegation, therefore, welcomes and supports the recommendation adopted by the Council this summer in its resolution 1621 A (LI) that the General Assembly prepare the necessary measures in order to increase the Council's membership.
114.	While discussing these problems of economic co-operation, I also want to express our grave concern about the present monetary crisis in the world. We hope that wisdom will prevail and that all parties concerned will be willing to contribute to the solution of this baffling problem. Otherwise, it would be difficult to avoid serious impairment of world trade, with particularly grave consequences for the developing countries. Their continuous economic growth depends to a large extent on their ability to maintain and increase their export to the profitable markets of the developed countries. The interests of all concerned should, therefore, be taken into account, not only in the short-term decisions, but also in the long-term negotiations on any revision of the monetary system.
115.	Concrete progress can be made within the framework of the United Nations when this session will give human rights all the attention they deserve in the interests of the dignity and worth of the human person. In .this respect I wish to reiterate the Netherlands' strong support for the creation of the post of a United Nations High Commissioner for Human Rights by the Assembly at this session.
116.	Also, my Government is in favor of the progressive development of the humanitarian institution of territorial asylum, which my country has applied consistently during the course of the centuries. It is well known that the United Nations High Commissioner for Refugees considers ll highly important that the Declaration on Territorial Asylum [resolution 2312(XXII)] be strengthened by the adoption of a convention ruling this subject. My Government, too, would welcome such a step.
117.	Mankind has from its very beginning, been plagued by natural disasters, which have wrought immeasurable sufferings and hardship to millions. It is one of the most hope-giving expressions of solidarity among the peoples of the world that in recent times there has appeared an ever-growing awareness that the international community should give all the help it can afford to give whenever a natural disaster strikes.
118.	The United Nations, embodying the community of nations, can and should play a central part in mobilizing and co-ordinating relief activities, as well as in undertaking and promoting studies for the prevention, control and prediction of natural disasters. Concrete progress within the framework of the United Nations would be the adoption of the recommendation by the Economic and Social Council in its resolution 1612 (LI) that the Secretary-General should appoint a disaster relief co-ordinator. The Netherlands will give its full co-operation to ensure the smooth functioning of all such arrangements and will continue to make available, in the event of natural, and also man-made, disasters, its contributions through the appropriate channels of the United Nations system.
119.	We are witnessing a new disaster in South Asia. We hope that a United Nations presence in Pakistan will enhance the efficacy of the relief operation of the international community. Who hope as well that a substantial flow of resources, provided in response to the appeal by the Secretary-General, will be channeled to Pakistan and II Jia, as the prevailing situation is a very serious set-back in the development of those countries.
120.	In the future, when the function of the disaster relief coordinator has been established, I hope that, wherever feasible, his assistance will also be called upon in the case of man-made disasters.
121.	Concrete progress is urgently needed in formulating an action plan to protect our environment. In June 1972, the United Nations Conference on the Human Environment to be held at Stockholm will have to take important decisions which will have great impact for the world at large. Let us come to Stockholm well prepared.
122.	This session of the General Assembly will be faced with some important decisions in this respect, particularly on the preparation of a general declaration on the human environment. I promise the full co-operation of the Netherlands, convinced that world-wide action through the United Nations is essential in this field,
123.	Wars, even more horrifying than natural disasters, have been and are another scourge of mankind. General and complete disarmament under adequate international control should remain our firm goal; but here, too, I should like to counsel modesty in order to achieve concrete progress. It has not been huge international gatherings, but the quiet expert framework of the Conference of the Committee on Disarmament at Geneva that has made it possible to break the back of many highly technical and complex disarmament problems. For this reason the Netherlands Government attaches great value to the continuation of the proceedings of this negotiating forum. I express the hope that in a not too distant future all nuclear Powers will participate in the work of this Committee.
124.	It is with pleasure and satisfaction that we have taken note of the most recent result of the Committee's deliberations, that is, a draft Convention on the prohibition of the development, production and stockpiling of bacteriological (biological) and toxin weapons and on their destruction [A/8457-DC/234. annex A]. My country is co-sponsoring this draft convention and I hope that this General Assembly will endorse it unanimously. In this context it seems appropriate to me to emphasize that this draft convention-albeit important in itself-is only a first step that will have to be followed by similar measures in the field of chemical weapons.
125.	It is also my pleasure to announce that the constitutional procedure for ratification by the Netherlands of the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex] will start during the current session of the Netherlands Parliament.
126.	I emphatically recommend as a field for concrete progress the activities of the United Nations to end colonialism. The world must eradicate, as soon as possible, the last remnants of an era which definitely belongs to the past. The Netherlands will give its full co-operation to the search for peaceful solutions for the problems of southern Africa, whether they concern the Portuguese colonial territories, Namibia or Rhodesia.
127.	In the view of my delegation the key-word in our activities is "peaceful". In this respect, I should like to express the appreciation of the Netherlands Government for the decision of the Security Council in its resolution 284 (1970) to ask for an advisory opinion on Namibia from the International Court of Justice.
128.	Likewise, we welcome the wise and useful opinion of the Court, with which I am happy to say we in the Netherlands have the very best relations. My country accepts the conclusions of the Court as a guideline for its policies. We are hopeful that its opinion might stimulate all organs of the United Nations, in conformity with the provisions of Article 96 of the Charter, to engage the Court more often in questions which it might with profit review. In this way it will be possible to lift controversial issues out of the sphere of "emotional and political passion onto the plane of objective juridical deliberation and advice.
129.	Those are some of the questions which the Assembly might tackle here and now with profit, and to which my delegation will therefore address itself with energy and in concert with others.
130.	Some time ago our Secretary-General U Thant-to whom I want to pay a warm tribute at the concluding stage of his eminent career as the world's top international civil servant-said on the occasion of United Nations Day 1970:
"The world is bursting out of its narrow political vestments. The behavior of many nations is certainly inadequate to meet the new challenges of our small and rapidly changing planet. International co-operation is lagging considerably. The United Nations, this hesitant, almost reluctant instrument of nations for world peace and unity, can only succeed if its constituent Members support it, love it, give it their best and want it to succeed. It will fail if Governments scoff at it and continue to tread their isolated, divisive and selfish paths."
131.	Last year Member States rendered an account of what they had made of the United Nations. But they also looked ahead and rededicated themselves to the ideals of San Francisco and to the aims and purposes of the Charter.
132.	Today it cannot truthfully be said that the world presents a rosier picture than it did last year thanks to the activities of our Organization. The world is rightly shocked and angered by the abject misery of millions of people caught in cruel political strife they did not want but could not avert. The peoples of the United Nations are disheartened when they hear about renewed tensions in areas where United Nations activities had restored a measure of peace and quiet. They are indignant because the end of colonialism is not yet in sight and because racial discrimination is still the official government policy in a small area of our planet. They shake their heads in disbelief when they hear that some States, although rightly concerned about racial discrimination and apartheid, at the same time oppose the creation of the post of United Nations High Commissioner for Human Rights. To put it in a nutshell, the peoples of the United Nations fail to understand why their representatives in New York do not match their words with deeds.
133.	And yet gloom should not prevail in these halls. I see a lofty goal ahead: gradually the United Nations must be developed into a world authority. The attainment of this goal will take time-much time. Every concrete, common decision we take is a step in the direction of our ultimate aim.
134.	I have tried to outline some of the fields in which, in the opinion of the Netherlands, constructive steps can be taken. To those who would object that such steps would "depoliticize" the United Nations., that they are limited to a pedestrian, technical level, and that they do not deal with the burning political questions of our time, I should like to put the question: what responsibilities and tasks should Governments assume-on both the national and international levels-to make this world a better place for our citizens to live in? Surely it is the task of Governments to promote, nationally and internationally, conditions favorable to human well-being. Politics in themselves do not create a better world. It is the objective-or, if you want, the vocation-of politics to create conditions which would enable man in freedom and responsibility to make a greater contribution to the happiness and well-being of himself and his fellow men.
135.	If the Members of the United Nations dedicate themselves to the tasks they can do in the present world situation, if they are realistic in their aims while keeping ultimate goals in mind and if this Organization does not fail in vigor and perseverance, it can, and it will, make progress.
136.	The tasks facing us are great and all-embracing. We must therefore arm ourselves with patience, courage and determination.
137.	The Netherlands delegation faces the General Assembly in that spirit and will, with the Almighty's indispensable blessing, make its contribution to a successful twenty-sixth annual session.
